                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

MICHIGAN SPINE AND BRAIN
SURGEONS, P.L.L.C, et al.,

      Plaintiffs,                                  Case No. 16-cv-12596
                                                   Hon. Matthew F. Leitman
v.

STATE FARM MUTUAL AUTOMOBILE
INSURANCE COMPANY,

     Defendant.
_________________________________________________________________/

ORDER SUA SPONTE RECONSIDERING IN PART AND CONFIRMING
 IN PART ORAL RULING ON DEFENDANT’S MOTION IN LIMINE
        (ECF No. 43) AND DIRECTING PARTIES TO FILE
                   SUPPLEMENTAL BRIEFS

      On September 11, 2019, the Court heard argument on Defendant State Farm’s

motion in limine. (ECF No. 43.) In that motion, State Farm sought to exclude

evidence of payments it previously made to Plaintiff Lena LaPrad. The motion

addressed two different types of payments made by State Farm: voluntary payments

after LaPrad’s accident and a payment made to Ms. LaPrad in settlement of a prior

claim against State Farm. After hearing argument on the motion, the Court orally

ruled that it would grant the motion in part and deny it in part. More specifically,

the Court ruled that Plaintiffs Lena LaPrad and Michigan Spine and Brain Surgeons




                                         1
would not be permitted to admit evidence of the prior settlement payment but would

be permitted to introduce evidence of the prior voluntary payments.

      The arguments before the Court did not focus on State Farm’s argument in its

motion that FRE 409 requires the Court to exclude evidence of the prior voluntary

payments. Under FRE 409, “Evidence of furnishing, promising to pay, or offering

to pay medical, hospital, or similar expenses resulting from an injury is not

admissible to prove liability for the injury.” State Farm raised its FRE 409 argument

in its motion, but State Farm did not substantially develop that argument.

      After the hearing, the Court began to question whether FRE 409 may, in fact,

require the Court to exclude evidence of State Farm’s prior voluntary

payments. Before the Court resolves this issue, the Court would benefit from

supplemental briefing by the parties regarding whether State Farm’s prior voluntary

payments were a “furnishing” of “medical, hospital, or similar expenses resulting

from an injury” that Plaintiffs will use “to prove [State Farm’s] liability for the

injury.” Accordingly, IT IS HEREBY ORDERED THAT:

      1.     The portion of the Court’s oral ruling on the motion in limine allowing

Plaintiffs to introduce evidence of State Farm’s prior voluntary payments is

VACATED;

      2.     Each Plaintiff and Defendant shall file a supplemental brief addressing

whether FRE 409 requires the Court to exclude evidence of the prior voluntary



                                         2
payments. The parties are directed to cite and discuss federal decisions applying

FRE 409 to payments made by insurance companies. The parties are also directed

to identify in their supplemental briefs all voluntary payments – other than the prior

settlement payment – that State Farm made to or on behalf of LaPrad after the

accident. Each party shall file its supplemental brief by October 4, 2019;

      3.     The portion of the Court’s oral ruling excluding evidence of State

Farm’s prior settlement payment to Ms. LaPrad is CONFIRMED, and Plaintiffs shall

not offer evidence of that payment.

      IT IS SO ORDERED.

                                       s/Matthew F. Leitman
                                       MATTHEW F. LEITMAN
                                       UNITED STATES DISTRICT JUDGE

Dated: September 16, 2019


       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on September 16, 2019, by electronic means and/or
ordinary mail.

                                       s/Holly A. Monda
                                       Case Manager
                                       (810) 341-9764




                                          3
